Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 1 October 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir,
                            Rocky Hill 1st Octr 1783
                        
                        I have been honored with your favor of Yesterday—As you think the Petition of the Officers (dated the 16th of
                            June for Lands within a certain district therein described Northwest of the Ohio) has a different tendency to that which
                            you propose for your Legion—As your views—my ideas—and the Sentimts of Congress may all differ. and Moreover as it would
                            give me great pain to think that a previous declaration of my opinion restrained any application of yours which might
                            ultimately have met the approbation of Congress at a time when the Settlement of the Western Country is like to become the
                            subject of serious discussion—My advice to you is, to offer your proposal without delay to the consideration of
                            Congress—They will, I doubt not, be handed to the Committee to whom all these matters are referred; and consequently will
                            have all the attention given to them that the nature of the case merits. this, in my opinion, will be the most regular—the best—and speediest mode for you to obtain such a decision as will be final although it should not be altogether
                            satisfactory. I am Sir.

                    